Mathews, J.,

delivered the opinion of the court.
This suit is brought to rescind a contract relating to the sale of real property on account of lesion done to the vendor *434amounting to more than half the value of a tract of five hundred acres of land, alleged to have been sold to the defendant.
Where the aé-a^eedí hTi 82tt to five hundred acres oi land in a Spanish grant, patentedfvaiued a,4.]™5 hynd','e.<1 dollars, tor his professional ser-ingSS from °°üié menTÍlocation” survey and pa-grant of a league tSkitappearíng from the evi-dcncc the de~ fendant was in-proeuringanad-vantageous location, though no patent has is-liable hv an aotion of lesion beyond moiety on his contract.
The cause was submitted to a jury in the court below, . , ... . who, after hearing testimony, and receiving a charge from the judge a quo in relation to points of law, found a verdict for the defendant, and judgment being rendered in pursuance thereof, the plaintiff appealed.
The charge of the judge relates to a plea of prescription. The case was, however, tried by the jury on its merits, and as we are of opinion that the testimony fully justifies their verdict, independent of the effect which the judge’s charge may have produced on their opinions, it is deemed useless to take into consideration his opinion, (which was excepted to) touching the prescription pleaded.
It appears by the evidence of the case, that the plaintiff had obtained a grant from the former government of the country for a square league of land, for the purpose of erecting a saw mill, &c. The tract thus granted was, by the terms ^ concession, to have been located on a small water course in the pine woods on the north side of Red River, in , L t 7 the parish of Rapides, which falls into a bayou called the Rigolets, which passes through the low lands and connects itself with Red River. This land being much more valuable a than that called for by the grant from the Spanish authorities, R was considered greatly conducive to the interest of the §Tantee that a change of location should be made, and to effect this purpose the defendant was employed, and also to carry the claim through the different officers of the United States government, whose functions relate to the public domain, so as to obtain a patent in form. For his services, * 3 to be rendered in these respects, he was compensated by five hundred acres of the land in question, estimated at the time 0f the transfer of title at the price of five hundred dollars, ‘
It appears by the evidence adduced on the part of the defendant, that he had faithfully and diligently performed ap[ things required of him bv the contract, and that it is more ° L than probable that the change of location which gave so *435great additional value to the plaintiff’s grant, was effected mainly by the agency of the defendant. We are of opinion that lesion has not been shown, and that the agent and purchaser has always, in relation to the matters now in contest, acted honestly and in good faith.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.